DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1, 2 as seen in ¶58 of the publication.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both “fastening means” and “clamping bar” see ¶60 of the publication.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “adapted to a shape of a feed device” is indefinite as it is unclear if applicant was simply attempting to refer to the feeding screw or if applicant was attempting to claim some additional feeding device.  For the purpose of examination, it will be assumed to be the former as applicant’s invention only has feeding screws as the feeding devices.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,289,067 to Hanak (Hanak).
Concerning claim 1, Hanak discloses a pressing apparatus comprising: a pressing chamber delimited by at least one strainer cage (10); at least two feeding screws (2b, 2c, 2d, 2e) arranged behind one another on a common screw shaft (12), each of the feeding screws (2b, 2c, 2d, 2e) having a screw helix (26, 28, 30, 32 respectively), wherein a respective pressure zone (at 40, 44 and 48) is arranged between the feeding screws (2b, 2c, 2d, 2e); and, in at least one of the pressure zones, at least one scraper shell (52, 54, 56) arranged between cage bars (10a) of a cage zone, said scraper shell (54, 54, 56) having at least one extension (64 or 66) that projects into the pressing chamber.
Concerning claim 2, Hanak discloses at least two scraper shells (52 and 52a or 54 and 54a or 56 and 56a) are arranged in the cage zone or the cage zones of a respective segment of the strainer-cage (10).
Concerning claim 3, Hanak discloses the scraper shells (52 and 52a or 54 and 54a or 56 and 56a) are distributed uniformly (see figure 1) in the respective strainer-cage segment.
Concerning claim 4, Hanak discloses the scraper shells (54 as seen in figure 2) have a base strip (62) and an extension (64, 66) that projects out of the base strip (62).
Concerning claim 5, Hanak discloses the base strip (62) has a contour adapted to a shape of the strainer cage (as seen in figure 1).
Concerning claim 6, Hanak discloses the base strip (62) is formed as a hollow-cylindrical segment (as seen in figure 1).
Concerning claim 7, Hanak discloses the extension (64, 66) of at least one of the scraper shells has a contour adapted to a shape of a feed device (see figure 1) in the respective strainer-cage segment.
Concerning claim 8, Hanak discloses the extension (64, 66) of at least one of the scraper shells has a height that increases or decreases in a longitudinal direction (increases from 64 to 66).
Concerning claim 9, Hanak discloses the at least one pressure zone is free of screw helixes (column 3, lines 38-41).
Concerning claim 10, Hanak discloses a pressing method comprising the steps of: feeding a pressing material (column 4, lines 28-30) into a region of a pressure zone using a first feeding screw (column 4, lines 30-33); mixing and/or guiding and/or holding the pressing material in the pressure zone using a plurality of scraper shells (column 4, lines 43-47 and 50-55); and feeding the pressing material onwards in a feeding direction downstream of the pressure zone using a second feeding screw (see figure 1).
Concerning claim 11, Hanak discloses including carrying out the pressing method using a pressing apparatus comprising: a pressing chamber delimited by at least one strainer cage (10); at least two feeding screws (2b, 2c, 2d, 2e) arranged behind one another on a common screw shaft (12), each of the feeding screws (2b, 2c, 2d, 2e) having a screw helix (26, 28, 30, 32 respectively), wherein a respective pressure zone (at 40, 44 and 48) is arranged between the feeding screws (2b, 2c, 2d, 2e); and, in at least one of the pressure zones, at least one scraper shell (52, 54, 56) arranged between cage bars (10a) of a cage zone, said scraper shell (54, 54, 56) having at least one extension (64 or 66) that projects into the pressing chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 4,401,023 discloses a pressing device comprising a pressing chamber (5-7), at least two feeding screws (3, at sections 5 and 7) and a scrapper shell (9) having an extension (9’).  However, it does not disclose a strainer cage.  See also U.S. Patent No. 3,518,936 which discloses a similar device to Hanak as this reference also discloses the screws (35), strainer cage (15), pressure zone (78) and scraper shells (102) with a base strip (104) and extension (103). See also U.S. Patent No. 3,092,017 which is similar to the prior reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
06/16/2022